Citation Nr: 0937181	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-32 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for jungle rot of both feet.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a skin condition of 
both feet, to include fungal infection.

5.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.  
Service personnel records reflect that he served in Vietnam 
from July 1965 to January 1966.  The record shows he is a 
combat Veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California in which the RO declined to 
reopening the previously denied claims for service connection 
for bilateral hearing loss and jungle rot of the feet.

The veteran testified before the undersigned Acting Veterans 
Law Judge in June 2009.  A transcript of the hearing is 
associated with the claims file.

In the August 2007 statement of the case, the RO indicated 
that it had reopened the previously denied claims for 
bilateral hearing loss and for jungle rot of both feet and 
denied entitlement to service connection on the merits.  
However, before considering a claim that has previously been 
adjudicated, the Board must determine that new and material 
evidence was presented or secured for the claim, as a 
jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).  The issues have thus been recharacterized 
as presented on the first page of this decision.

The Veteran has been diagnosed with tinnitus.  In the June 
2009 hearing, he and his representative articulated a claim 
for service connection for tinnitus.  This mater is referred 
to the RO for appropriate adjudication.

In a December 2008 rating decision, the RO granted an 
increased evaluation for the Veteran's service-connected 
posttraumatic stress disorder (PTSD), to 50 percent, 
effective in October 2008.  The Board construes several 
documents the Veteran submitted in March and April 2009 as a 
timely notice of disagreement to the evaluation assigned.  
The issue of entitlement to an evaluation greater than 50 
percent for PTSD, with the issues of service connection for 
bilateral hearing loss and a skin condition of the feet, to 
include a fungal infection, addressed in the REMAND portion 
of the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2005 rating decision denied service 
connection for bilateral hearing loss and jungle rot, 
bilateral feet.  The veteran did not appeal this decision.  
It therefore became final.

2.  Evidence received since the September 2005 rating 
decision includes evidence necessary to substantiate the 
claim, i.e., clinical findings of bilateral hearing loss 
within the meaning of 38 C.F.R. § 3.385 and a diagnosis of 
chronic tinea pedis with competent lay testimony creating a 
continuity of symptomatology from active service to the 
present.  This evidence raises a reasonable possibility of 
substantiating the claims.



CONCLUSIONS OF LAW

1.  Evidence received since the September 2005 rating 
decision is new and material and the claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2008).

2.  Evidence received since the September 2005 rating 
decision is new and material and the claim for service 
connection for jungle rot, bilateral feet is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

II.  New and Material

In a September 2005 rating decision, the RO denied service 
connection for bilateral hearing loss on the basis that the 
medical evidence did not demonstrate that the Veteran was 
diagnosed with bilateral hearing loss.  The RO also denied 
service connection for jungle rot of the bilateral feet.  The 
RO explained that jungle rot is not a condition for which 
presumptive service connection is afforded under the 
regulations governing exposure to Agent Orange.  Moreover, 
service treatment records did not show that the Veteran had 
complained of or had been treated for the condition during 
active service.  And, while post-service medical records did 
show treatment for the condition in 2005, there was no 
medical evidence of an etiological link between the condition 
diagnosed in 2005 and the Veteran's active service.

Hence, service connection for bilateral hearing loss and 
jungle rot of both feet could not be granted.

The RO provided notice of the September 2005 rating decision 
to the Veteran by letter dated in October 2005.  The Veteran 
did not file a timely notice of disagreement as to either 
issue.  The September 2005 rating decision therefore became 
final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence received since the September 2005 rating decision 
includes private and VA audiological findings of hearing 
loss, and private and VA treatment records showing treatment 
for and diagnosis of chronic tinea pedis.  In addition, the 
Veteran testified in June 2009 as to the continuity of 
symptomatology of his hearing impairment and bilateral foot 
skin condition from active service to the present.

A September 2007 statement from the Veteran's private 
treating physician reflects that the Veteran has been 
diagnosed with bilateral mid-to-high frequency sensorineural 
hearing impairment with speech reception thresholds at 35 
decibels on the left and 20 on the right.  VA audiological 
examination dated in December 2007 reflects the following 
findings in pure tone measurements:


HERTZ

500
1000
2000
3000
4000
RIGHT
60
80
80
105
--
LEFT
80
75
70
95
105

The audiologist diagnosed severe sloping to profound 
sensorineural hearing loss in the right ear and moderate 
severe sloping to profound sensorineural hearing loss in the 
left ear.  This meets the criteria for hearing impairment 
under 38 C.F.R. § 3.385.

A July 2006 statement proffered by the Veteran's treating 
physician indicates that the Veteran is being treated for 
chronic tinea pedis.  VA treatment records show treatment for 
a skin condition including tinea pedis.

In June 2009, the Veteran testified that he noticed the onset 
of his bilateral skin condition during active service, that 
the condition was present immediately after his discharge 
from active service, and that the condition had been 
continuously present from that time to the present.  
Concerning his hearing loss, he testified that he was exposed 
to acoustic trauma during active service, and experienced 
difficulty hearing during active service.  He testified that 
he experienced difficulty with his hearing, including 
tinnitus, from his active service to the present.  

This evidence is new in that it was not previously of record.  
It is also material as it provides both medical evidence of a 
diagnoses of hearing loss within the meaning of the 
regulations, of a chronic bilateral foot skin condition, and 
of continuity of symptomatology for both conditions from 
active service to the present.

The Board finds the Veteran's testimony to be credible.

Moreover, the record shows that the Veteran is service-
connected for the residuals of gunshot wounds which was noted 
to have been sustained as a direct result of armed conflict.  
Available service personnel and medical records show he was 
assigned to Supply Company, 3rd Service Battalion, FLSG, 3rd 
Marine Amphibious Force, 3rd Marine Division.  He is credited 
with combat service from July 1965 to January 1966.  The 
record thus establishes that the Veteran served under combat 
conditions.  The Veteran's testimony is consistent with the 
circumstances of such service.  See  38 U.S.C.A. § 1154(b). 

Accordingly, reopening the claims for service connection for 
bilateral hearing loss and jungle rot of the bilateral feet 
is warranted.


ORDER

New and material evidence having been presented, the 
previously denied claim for bilateral hearing loss is 
reopened.  To this extent only, the claim is granted.

New and material evidence having been presented, the 
previously denied claim for jungle rot of the bilateral feet 
is reopened.  To this extent only, the claim is granted.


REMAND

By this decision, the Board has reopened the previously 
denied claims for bilateral hearing loss and for jungle rot 
of the bilateral feet.  

VA audiological examination and VA examination for skin 
conducted in December 2007 are inadequate to adjudicate this 
claim.  

In the case of the audiological examination, the examiner 
stated he could not offer an opinion as to the etiology of 
the manifested bilateral hearing loss without resorting to 
speculation due to inconsistencies in the audiometric test 
results.  But no testing was afforded to resolve that 
conflict.  In the case of the examination for skin, the 
examiner opined that the diagnosed tinea pedis was not the 
result of active service, but stated as his rationale that 
service medical records showed no complaints of or treatment 
for the condition during active service.

In addition, the Veteran's sworn testimony of the onset of 
his claimed conditions during active service, and continuity 
of symptoms thereafter was not of record at the time these 
examinations were conducted.  

Additional VA examination is therefore required determine the 
nature, extent, and etiology of the manifested bilateral 
hearing loss and skin condition of both feet to include tinea 
pedis.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In a December 2008 rating decision, the RO granted an 
increased evaluation for the Veteran's service-connected 
posttraumatic stress disorder (PTSD), to 50 percent, 
effective in October 2008.  

In March 2009, the Veteran submitted a claim for entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability due to a service-connected 
disability (TDIU).  As part of the supporting evidence for 
this claim, the Veteran submitted a statement from his 
employer showing that the Veteran had been given a shorter 
work week and extra time of due to stress.  In April 2009, he 
submitted a release for private medical treatment records for 
the treatment of PTSD and submitted a 2004 statement by his 
private treating physician showing that Veteran suffered from 
anxiety/depression and PTSD leading to symptoms of panic 
disorder in the work environment.  The physician indicated 
that the Veteran's Vietnam combat related stress had been 
found to be a contributing factor.  

The Board construes these submissions to constitute a timely 
notice of disagreement to the evaluation assigned in the 
December 2008 rating decision.  Remand is required for the 
issuance of a statement of the case concerning this issue.  
See Manlincon, supra.



Accordingly, the case is REMANDED for the following actions:

1.  For the purposes of this remand, the 
Board accepts the Veteran's statements 
and testimony of acoustic trauma during 
active service, and of the onset of 
hearing impairment and of a skin 
condition during active service-as 
consistent with his service in combat 
support in Vietnam.  

Exposure to the herbicide Agent Orange is 
presumed.

2.  Schedule the veteran for medical 
examinations by the appropriate medical 
professionals to determine the nature, 
extent, and etiology of his bilateral 
hearing loss and bilateral skin condition 
of both feet, to include a fungal 
infection.  All indicated tests and 
studies should be performed. The claims 
folder, a copy of this remand, and a copy 
of the hearing dated in June 2009 must be 
provided to the examiners in conjunction 
with the examinations.

The examiners must provide the following 
opinions:

a)  Is it at least as likely as not that 
any diagnosed hearing impairment had its 
onset during his active service or, in 
the alternative, is the result of the 
Veteran's active service or any incident 
therein including acoustic trauma he 
experienced as an result of his service 
in combat support in Vietnam?

b)  Is it at least as likely as not that 
any diagnosed skin condition of both 
feet, to include a fungal infection, had 
its onset during his active service or, 
in the alternative, is the result of the 
Veteran's active service or any incident 
therein including exposure to the 
herbicide Agent Orange?  

A complete rationale must be provided for 
all opinions expressed.  

3.  Issue a statement of the case 
regarding the issue of entitlement to an 
increased evaluation for PTSD.  The 
Veteran should be apprised of his right 
to submit a substantive appeal as to this 
issue and to have his claim reviewed by 
the Board.  Only if the Veteran timely 
perfects his appeal as to this issue, 
undertake any and all development deemed 
essential and re-adjudicate the Veteran's 
claim.

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for bilateral hearing loss and for a skin 
condition of both feet, to include a 
fungal infection, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, provide him and his 
representative, if any, with a 
supplemental statement of the case.




Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.




____________________________________________
LILA BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


